Citation Nr: 1741090	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-27 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to tactical herbicides.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction rests with the RO in Detroit, Michigan.

Although the RO considered a subsequent April 2009 rating decision as the rating decision on appeal, as such was indicated in the August 2012 statement of the case, the Board finds the December 2006 rating decision is the correct decision on appeal.  Entitlement to service connection for diabetes mellitus, type II, was initially denied in a September 2005 rating decision.  However, in an April 2006 statement, the Veteran requested reconsideration of this and other claims.  A December 2006 rating decision, in pertinent part, again denied entitlement to service connection for diabetes mellitus, type II.  Within the one-year period following notification of the December 2006 rating decision, in a May 2007 statement, titled "Notice of Disagreement" the Veteran, in part, expressly stated he was disagreeing with the denial of type II diabetes, although subsequently in the same statement he noted he was asking for reconsideration.  Nonetheless, construing the Veteran's May 2007 statement liberally, the Board finds that the Veteran's correspondence must be considered a notice of disagreement.  Following issuance of a statement of the case in August 2012, a substantive appeal was timely received within 60 days thereafter.  As such, the December 2006 rating decision is the rating decision on appeal.

In May 2017, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence and waived consideration of such by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 1304 (c) (2016). 

In November 2010 correspondence, the Veteran stated, in pertinent part, that he had other immune system problems related to his military service including severe psoriasis and having a saliva gland removed.  In this regard, the Board recognizes that entitlement to service connection for psoriasis was denied in September 2005 and December 2006 rating decisions.  However, subsequent to the Veteran's November 2010 statement, these issues have not been addressed or adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The most probative evidence of record does not establish that the Veteran was exposed to tactical herbicide agents during his active service or that his diabetes mellitus, type II, manifested in service, or within one year of separation from service, or that it otherwise relates to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet App 488 (2010).   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran was not provided with an examination with respect the claim decided herein.  However, the Board does not find it necessary to remand for a VA examination and medical nexus opinion for diabetes mellitus, type II, under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran's claim turns on whether there was in-service exposure to tactical herbicides.  However, as discussed below, the evidence does not demonstrate in-service exposure to tactical herbicides.  Therefore, the Board finds that a VA examination with respect to the claim decided herein is not warranted.  McLendon, 20 Vet. App. at 83.

Here, the Veteran asserts that entitlement to service connection for diabetes mellitus, type II, is warranted based on exposure to dioxin-based tactical chemical herbicides (colloquially known as Agent Orange) during the Vietnam era.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA has established a presumption of exposure to herbicide agents applicable to veterans who served in the Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service. 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307 (a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).

In order to be entitled to the presumption of exposure to herbicide agents, a claimant must have been present within the land borders of Vietnam at some point in the course of his duty.  Haas v. Peake, 525 F.3d 1168, 1172 (2008). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  The herbicide-presumptive diseases shall have become manifest to a degree of 10 percent or more at any time after service.  38 CFR § 3.307 (a)(6)(ii).

As noted above Veteran asserts that he has diabetes mellitus, type II as a result of exposure to tactical herbicides during service.  In a May 2005 statement, the Veteran stated he could not remember the exact dates only that he had two tours of duty in Vietnam between 1969 and October of 1970, but he specifically recalled his ship docked in closed proximity to shore in Da Nang Harbor during his last tour between March 1970 and October of 1970.  In an April 2010 statement, provided on a premature substantive appeal, the Veteran reported in part, that while stationed aboard the USS Bon Homme Richard, he worked on the flight and hanger deck and maintained the firefighting equipment and he further reported the ship was docked in Da Nang harbor within 200 feet from shore.  

In May 2017 testimony, the Veteran reported his ship was in Da Nang Harbor when he was exposed to Agent Orange and that, although he did not go onto land, he was stationed on the hangar deck which was basically above deck and was open on most sides.  He testified he did all the maintenance on the firefighting equipment on the hangar deck and spent eight hours doing such and also had a four hour watch every day.  He testified his ship was docked at Da Nang Harbor for one day in October 1970 and he recalled watching the goings on from the outer deck of the ship and and that it was a novelty to be in Da Nang Harbor. 

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has been diagnosed by diabetes mellitus type II.  In this regard, a May 2005 private medical letter noted the Veteran had been treated with diet and medication for diabetes mellitus, type II, for approximately the last seven to eight years.  Furthermore, an assessment of diabetes mellitus was provided in January 2011 and April 2011 VA treatment records.  Thus, the current disability element for diabetes mellitus, type II, is established by the evidence.  The Board will accordingly consider whether the Veteran's present diabetes mellitus, type II, was incurred during or is related to his active service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran submitted an article on the USS Bon Homme which noted in 1970, at the request of the South Vietnamese government, the USS Bon Homme Richard docked at Da Nang Harbor to show the alleged pacification of the region.  Additionally, the Veteran submitted a statement from his mother which she recalled the Veteran had sent her a letter that reported his ship was docked for a time in Da Nang Harbor near shore; however, he did not disembark.  Furthermore, and probatively, the Veteran's service personnel records confirm he served on the USS Bon Homme Richard from March 1969 to November 1970.  The Veteran also submitted an October 7, 1970 deck log from the USS Bon Homme Richard which confirms it was stationed in Da Nang Harbor during this time.  Specifically, the October 7, 1970 deck log stated in pertinent part "commenced maneuvering on various courses at various speeds to conform to Danang coastline" and noted that such was anchored in Da Nang Harbor area in 45 feet of water with muddy bottom.  However, anchoring in Da Nang Harbor does not establish exposure to herbicide agents, either by presumption or in fact.

In this regard, a recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  VA Adjudication Manual M21-1, IV.ii.1.H.2.a, VA Adjudication Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VA Adjudication Manual M21-1, IV.ii.1.H.2.b.

Regarding the article entitled "The Da Nang Harbor Report, The Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam," authored by J. Rossie and W. Ward of the Blue Water Navy Vietnam Veterans Association (hereinafter referred to as the Da Nang Harbor Report), the Board finds the report to be speculative and therefore not supportive of actual exposure to herbicide agents.  Specifically, the Da Nang Harbor Report and supporting documentation cite to a study conducted by the Australian Navy.  The report addresses the likelihood of the exposure to dioxins from naval personnel anchored in Da Nang Harbor and includes an April 2011 letter with opinion from W. Dwernychuk, a Canadian environmental scientist.  Similarly, the Veteran also submitted an article entitled, "Agent Orange Dioxin Contamination in the Environment and Human Pollution in the Vicinity of Da Nang Air Base, Vietnam" which reported that significant quantities of TCDD, a contaminant in Agent Orange and other wartime herbicides, were detected in samples analyzed from the Da Nang Airbase in December 2006.  

The Veteran also submitted an article entitled "The Contamination of Aircraft Carriers and Their Crews in the Gulf of Tonkin", authored by J. Rossie and R. Melninkaitis, which stated in part, that the probability of aircraft encountering dioxin in the atmosphere over South Vietnam was 100 percent for some airplanes at some points in time and that such easily invokes the presumption of exposure of the aircraft that returned to sea-based carriers.  

The Veteran also submitted a December 2011 article entitled "The Full Story:  The VA's War Against Vietnam Navy Veterans" which stated in part, that there was much scientific evidence to prove that Blue Water sailors were not only exposed to Agent Orange, but probably to a greater degree than troops on the ground and that Australia conducted extensive medical and scientific research from many sources, and the government concluded that its sailors and ships were exposed to Agent Orange while sailing off the coast of Vietnam and that the water distillation process then in use by Australians, as well as the U.S. Navy, likely made the contamination worse.  

The Board notes that these reports, articles and the scientist's statement do not specifically provide an opinion with respect to the facts of this Veteran.  Moreover, while the Veteran contends that these reports demonstrate that he was exposed to herbicide agents in Vietnam, the findings of the Da Nang Harbor Report and the Veteran's allegations that the mere presence in Da Nang Harbor or in close proximity to the Vietnam coast resulted in actual herbicide exposure, have been considered at length by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels. 

Indeed, in the seminal case of Haas, a blue water veteran supplemented his argument with studies which attempted to show a direct connection between the spraying of herbicide agents on the mainland of Vietnam to the development of herbicide-related diseases in service members who served on the ships offshore.  In particular, the veteran in Haas attempted to rely on the very Australian study discussed in the Da Nang Harbor Report. 

Although the Federal Circuit in Haas passed no judgment on the validity of studies such as the Australian study, it did highlight VA's rulemaking with respect to this Australian study:  

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied.  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources, or if they did, whether the distillation process was similar to that used by the Australian Navy.  Haas, 525 F.3d at 1194 (quoting 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).  Based on this analysis, VA stated that "we do not intend to revise our long-held interpretation of 'service in Vietnam.'"  

Accordingly, the Da Nang Harbor Report and the studies on which it is based, as well as other articles submitted by the Veteran, do not provide sufficient evidence to support assertions of exposure to herbicide agents aboard blue water vessels.  The findings of these reports are inconclusive in nature and do not apply to the specific facts and circumstances of the Veteran's case and his service in the waters off-shore Vietnam.

The Board also acknowledges Gray v. McDonald, 27 Vet. App. 313 (2015), in which the Veterans Court held that VA should determine its definitions of open deep-water harbors versus inland waterways in a manner consistent with 38 C.F.R. § 3.307 (a)(6)(iii) and the emphasis on probability of exposure to herbicides.  To that end, VA's Veterans Benefits Administration Compensation Service has clarified its approach to defining Vietnam's inland waterways, and has found that Da Nang Harbor and Cam Ranh Bay are not considered to be inland bodies of water subject to the presumptions of herbicide exposure, because they are open to the sea with extensive entry distance for easy access; not connected to a major inland river; not long or narrow; they both have a deep water channel for easy ship anchorages; and there is no historical evidence of extensive Agent Orange aerial spraying in Da Nang or Cam Ranh.  Overall, neither Da Nang Harbor nor Cam Ranh Bay is an inland waterway because they both offer wide open access to ocean-going ships, with a deep water channel that is contiguous with the South China Sea.  See Veterans Benefit Administration Compensation Service rating job aid, "Inland versus non-inland RVN water bodies" and "Developing Claims Based on Service Aboard Ships Offshore of the RVN or on Inland Waterways."  The Board finds the above cited definition of Da Nang Harbor and Cam Ranh Bay as non-inland waters adequately addresses the directive pursuant to Gray.

Regarding the statement submitted by the Veteran in May 2017, such is actually a letter notarized in November 2013 letter from one of the authors of the Da Nang Harbor Report, J. Rossie.  It simply restates the findings of the report and will not be set out here.  This statement does not address the specifics Veteran's claim, the details of his service, or mentions him by name.  Regarding the April 2011 private medical opinion authored by W. Dwernychuk, as discussed above, this again is part of the Da Nang Harbor Report.  It does not reference the Veteran.  It is addressed to one of the authors of the report, who is identified as an environmental scientist.  It states an opinion that is a fundamental part of the Da Nang Harbor Report, that drainage patterns from the Da Nang runway, a Ranch Hand site, would have terminated in Da Nang Harbor.  The Da Nang Harbor Report has been addressed in detail above.  These letters do not rise above the level of speculation regarding the Veteran's actual exposure to herbicide agents or any other chemical or environmental toxin. 

The Veteran also stated, in May 2017 testimony, and in other statements that he believed he was exposed to herbicide exposure in the Da Nang Harbor because, although he did not go ashore, he was exposed through inhalation dioxins or herbicides as part of Operation Ranch Hand, through the distillation process of contaminated water on the ship and through exposure in small amounts in other ways, such as a mail plane that flew into Da Nang and picked up mail regularly.  In a May 2017 statement, the Veteran reported, in part, that he handled numerous munitions and supplies that were taken on board on a regular basis and from some of the same ships that are now listed on the VA's current list of Navy and Coast Guard ships associated with Service in Vietnam and Exposure-to Herbicide Agents.  However, a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In this case, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  In this regard, in an attempt to verify the Veteran's claims regarding herbicide exposure, VA submitted an inquiry to Personal Information Exchange System.  In March 2005, a response was received that indicated that there were no records that the Veteran was exposed to herbicides during his service.  As such, the Board finds the service records are more probative and persuasive than the Veteran's lay assertions. 

Additionally, in support of his contentions, the Veteran submitted prior July 2004 and July 2009 Board decisions as evidence.  However, each Board decision is based on review of the evidence of record in a particular claims file and, accordingly, has no precedential value toward adjudication of appeals by other claimants, such as this Veteran, who may appear to be similarly placed.  See 38 C.F.R. § 20.1303 (2016).  

In short, there is no competent and credible evidence indicating that the Veteran was actually exposed to tactical herbicides, as defined by VA, during his military service and service connection for diabetes mellitus as a result of exposure to herbicides is not warranted.  Accordingly, for the reasons described above, the Board finds that diabetes mellitus, type II, is not related exposure to tactical herbicide agents, as there was no such exposure. 

Turning to other theories of entitlement, the evidence does not show, and the Veteran does not contend, that diabetes mellitus arose during service and/or continued since service, or that it arose within one year of discharge from service.  The Veteran's service treatment records reveal no diagnoses of diabetes mellitus, type II, or symptoms thereof.  In this regard, the Veteran's October 1970 in-service examination, conducted in conjunction with separation from active service, reflected his endocrine system was normal upon clinical examination.  Furthermore, post service treatment records indicate that he was not treated for a diabetes mellitus, type II, until many years after separation from service.  Specifically, in May 2017 testimony he recalled that diabetes mellitus, type II, onset in 2005.  As noted above, a May 2005 private medical letter noted the Veteran had been treated with diet and medication for diabetes mellitus, type II, for approximately the last seven to eight years.  However, even seven to eight years prior to 2005 is still decades after the Veteran's separation from service.  Moreover, as described above, the Veteran contends that diabetes mellitus, type II, is related to exposure to herbicide agents.  Thus, the preponderance of the evidence is therefore also against a claim for service connection for a diabetes mellitus, type II, on a direct incurrence basis, or presumptive basis as a chronic disease, or on the basis of continuity of symptomatology.  

In sum, the Board has reviewed the evidence of record, as well as the pertinent law and regulations, but finds that the preponderance of the evidence is against the Veteran's claim.  Thus, service connection for diabetes mellitus, type II, is denied.  In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


